UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 25 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number1-14872 SAPPI LIMITED The New York Stock Exchange (Exact name of Issuer as specified in its charter, and name of Exchange where security is listed and/or registered) 48 Ameshoff Street Braamfontein Johannesburg 2001 Republic of South Africa Tel No: +27 11407 8041 (Address, including zip code, and telephone number, including area code, of Issuer’s principal executive offices) American Depositary Shares, evidenced by American Depositary Receipts, each representing 1 Ordinary Share Ordinary Shares, par value R1.00 per Share* (Description of class of securities) Please place an X in the box to designate the rule provision relied upon to strike the class of securities from listing and registration: o 17 CFR 240.12d2-2(a)(1) o 17 CFR 240.12d2-2(a)(2) o 17 CFR 240.12d2-2(a)(3) o 17 CFR 240.12d2-2(a)(4) o Pursuant to 17 CFR 240.12d2-2(b), the Exchange has complied with its rules to strike the class of securities from listing and/or withdraw registration on the Exchange. x Pursuant to 17 CFR 240.12d2-2(c), the Issuer has complied with the rules of the Exchange and the requirements of 17 CFR 240.12d2-2(c) governing the voluntary withdrawal of the class of securities from listing and registration on the Exchange. * Not for trading but only in connection with the registration of the American Depositary Shares, pursuant to the requirements of the Securities and Exchange Commission. Pursuant to the requirements of the Securities Exchange Act of 1934, Sappi Limited certifies that it has reasonable grounds to believe that it meets all of the requirements for filing the Form 25 and has caused this notification to be signed on its behalf by the undersigned duly authorized person. Signature September 19, 2013 By /s/ Maarten van Hoven Group Head Strategy & Legal Date Name Title
